In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of the mother on the ground of permanent neglect, the mother appeals from three orders of fact-finding and disposition of the Family Court, Kings County (Hamill, J.), all dated January 20, 2005 (one as to each child), which, after fact-finding and dispositional hearings at which she failed to appear, found that she had permanently neglected the subject children, terminated her parental rights, and transferred custody of the subject children to the petitioner and the Commissioner of the Administration for Children’s Services.
Ordered that the appeals are dismissed, without costs or. disbursements.
Since the orders appealed from were entered upon the default of the mother in appearing at the fact-finding and dispositional hearings, they are not appealable (see CPLR 5511; Matter of Cynthia Hope A., 36 AD3d 803 [2007]; Matter of T’Challaarkiesha Janette Jouslin R.-D., 25 AD3d 803 [2006]; Matter of Christina Dominique B., 21 AD3d 412 [2005]; Matter of Alexis Latoya Revell W., 9 AD3d 368 [2004]; Matter of Iris R., 295 AD2d 521 [2002]; Matter of Vanessa M., 263 AD2d 542 [1999]). Spolzino, J.P., Florio, Skelos and McCarthy, JJ., concur.